       Case 8:19-cv-01388-DOC-ADS Document 10 Filed 07/23/19 Page 1 of 1 Page ID #:33
AO 120 (Rev. 08/10)

                            Mail Stop 8                                                        REPORT ON THE
TO:
         Director of the U.S. Patent and Trademark Office                              FILING OR DETERMINATION OF AN
                           P.O. Box 1450                                               ACTION REGARDING A PATENT OR
                    Alexandria, VA 22313-1450                                                    TRADEMARK

                 In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
         filed in the U.S. District Court for the Central District of California                                       on the following
      ✔ Trademarks or
      G                       G Patents.    (   G   the patent action involves 35 U.S.C. § 292.):

DOCKET NO.                        DATE FILED                        U.S. DISTRICT COURT
 8:19cv01388−DOC−ADS                       07/16/2019                  for the Central District of California
PLAINTIFF                                                                    DEFENDANT
                                                                               TACO BELL IP HOLDER, LLC a
 VAMPIRE FAMILY BRANDS, LLC,                                                   Delaware Limited Liability Company,
                                                                               YUM BRANDS, INC, a North Carolina Corporation,

        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1 2263907                                  07/27/1999                  Vampire Family Brands, LLC

2 3319536                                  10/23/2007                  Vampire Family Brands, LLC

3 3082097                                  4/18/2006                   Vampire Family Brands, LLC

4 3669827                                  8/18/2009                   Vampire Family Brands, LLC

5 4776927                                  7/21/2015                   Vampire Family Brands, LLC


                                In the above—entitled case, the following patent(s)/ trademark(s) have been included:
DATE INCLUDED                     INCLUDED BY
               07/16/2019                                                                                            ✔
                                                         G
                                                     Amendment                  G   Answer          G   Cross Bill   G   Other Pleading
        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1 3895288                                  12/21/2010                  Vampire Family Brands, LLC

2 3978444                                  06/14/2011                  Vampire Family Brands, LLC

3 3290011                                  09/11/2007                  Vampire Family Brands, LLC

4 4939034                                  4/19/2016                   Vampire Family Brands, LLC

5 3167606                                  11/7/2006                   Vampire Family Brands, LLC
6.   3079403                               4/11/2006                   Vampire Family Brands, LLC
                      In the above—entitled case, the following decision has been rendered or judgement issued:
DECISION/JUDGEMENT




CLERK                                                        (BY) DEPUTY CLERK                                          DATE



Copy 1—Upon initiation of action, mail this copy to Director Copy 3—Upon termination of action, mail this copy to Director
Copy 2—Upon filing document adding patent(s), mail this copy to Director Copy 4—Case file copy


         Print                        Save As...                                                                                   Reset
